t c memo united_states tax_court angela a terrell petitioner v commissioner of internal revenue respondent docket no filed date angela a terrell pro_se william j gregg for respondent memorandum findings_of_fact and opinion lauber judge the internal_revenue_service irs or respondent deter- mined a deficiency in petitioner’ sec_2011 federal_income_tax of dollar_figure and an ac- curacy-related penalty of dollar_figure pursuant to sec_6662 after conces- sions the sole issue for decision is whether petitioner is entitled to an education credit for we hold that she is findings_of_fact during petitioner was enrolled as a full-time_student at hampton university in hampton virginia sometime during fall she registered for courses for the upcoming spring semester on date the university billed to her account tuition of dollar_figure on the basis of her preliminary selection of spring semester courses on date the university billed to her account additional tuition of dollar_figure on the basis of her final course selections for that semester all statutory references are to the internal_revenue_code code in effect during the year in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar petitioner conceded that she omitted from her return dollar_figure of can- cellation of indebtedness income and dollar_figure of taxable wages related to a sign- ing bonus she received petitioner did not challenge in her petition or at trial the accuracy-related_penalty for a substantial_understatement_of_income_tax if the rule_155_computations confirm a substantial_understatement we deem petitioner to have conceded that she is liable for a sec_6662 penalty in an amount to be determined see rule b concession by failing to assign error 87_tc_56 concession by failing to argue petitioner financed her education largely with student loans although the university billed tuition charges to her account as set forth in the previous para- graph her student loans were not disbursed until date after the period for students to add or drop courses had ended and after course schedules were finalized loan proceeds of dollar_figure were disbursed directly to the university which credited petitioner’s account with that sum loan proceeds in excess of tuition and related fees were refunded to petitioner who used the excess to pay her living_expenses during the spring semester the university filed with the irs and sent to petitioner a form 1098-t tuition statement for this form had no entry in box captioned pay- ments received for qualified_tuition_and_related_expenses it showed an entry of dollar_figure in box captioned amounts billed for qualified tuition and related ex- penses this sum corresponds to the tuition of dollar_figure billed to petitioner’s ac- count on date plus mandatory fees of dollar_figure minus a tuition credit of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner a cash_basis taxpayer timely filed form_1040 u s individual_income_tax_return for on this return she claimed an american opportu- nity credit of dollar_figure she claimed dollar_figure of this credit on line as an education credit against the regular_tax she claimed the dollar_figure balance on line as a refundable_credit and thus as a payment on date the irs sent petitioner a timely notice_of_deficiency which took the form of a notice cp3219a this notice disallowed petitioner’s claimed education credit in its entirety stating your eligible_educational_institution did not verify the amount claimed on your tax_return in box of form 1098-t tui- tion statement please provide a signed explanation of the amounts paid to sup- port the amount s claimed the notice stated no other basis for disallowing the claimed education credit petitioner a resident of virginia filed a timely petition for redetermination in this court opinion a burden_of_proof the commissioner’s determinations in a notice_of_deficiency are generally presumed correct rule a 290_us_111 the taxpayer must establish her entitlement to credits allowed by the code and substantiate the amounts of claimed credits 94_tc_733 sec_1_6001-1 income_tax regs because we decide this case on the preponderance_of_the_evidence we need not decide which party has the burden_of_proof see 131_tc_185 b education credits the code allows a variety of education credits including the american op- portunity credit a modified version of the hope scholarship credit that was in effect for tax_year see sec_25a the american opportunity_credit pro- vides for a credit against tax equal to percent of so much of the qualified tui- tion and related expenses paid_by the taxpayer during the taxable_year as does not exceed dollar_figure plus percent of such expenses so paid as exceeds dollar_figure but does not exceed dollar_figure id para the maximum amount of the credit is thus dollar_figure per year up to of the credit is made refundable for a maximum refundable_credit of dollar_figure see id para a taxpayer may claim a credit for qualified_tuition_and_related_expenses de- frayed with proceeds of a student_loan even if those proceeds are paid_by the lend- er directly to the educational_institution on the student’s behalf see sec_1 25a- b income_tax regs loan proceeds disbursed directly to an educational the american opportunity_credit phases out for single taxpayers whose modified_adjusted_gross_income exceeds dollar_figure sec_25a respondent does not dispute that petitioner’s gross_income was below this threshold taking into account the omitted income that she has conceded in the notice of defici- ency during trial and in his post-trial brief respondent’s sole dispute regarding petitioner’s eligibility for the american opportunity_credit concerned the amount of qualified tuition that she paid during we accordingly deem respondent to have conceded that petitioner met all other requirements for claiming this credit institution are treated as being paid_by the student on the date the institution credits the proceeds to the student’s account id para e at trial we received into evidence an account statement from hampton university on official letterhead showing an itemized schedule of petitioner’s tuition charges for the spring semester this schedule shows a tuition charge of dollar_figure on date another tuition charge of dollar_figure on date a dollar_figure degree fee on date and a dollar_figure tuition credit on date for total net tuition and related charges of dollar_figure for the spring semester the schedule further shows that student_loan proceeds of dollar_figure were disbursed on date resulting in a credit to petitioner’s account in that amount on that date although the university charged a portion of petitioner’s spring semester tuition to her account in date the loan proceeds that she used to pay those tuition charges were not disbursed and credited to her account until she is therefore treated as having paid those expenses in since she is a cash_basis taxpayer this was the proper year for which to claim a credit for the tuition that she paid in sec_1_25a-5 income_tax regs generally an education tax_credit is allowed only for payments of qualified_tuition_and_related_expenses for an academic period beginning in the same taxable continued contrary to respondent’s assertion the form 1098-t supplied by the univer- sity does not point to a different conclusion the only dollar amount appearing on that form dollar_figure is in the box that shows the amounts billed for tuition during calendar_year the amount billed to petitioner during does not control the size of her credit the relevant number is the qualified tuition that she actually paid during the form 1098-t has no entry in box which was supposed to show payments received for qualified tuition as petitioner remarked good- naturedly at trial my school kind of dropped the ball a little bit where they’re supposed to verify the amount of tuition paid during the evidence at trial has filled that gap on the basis of the credible documentation before us we find that petitioner paid dollar_figure in qualified_tuition_and_related_expenses in respondent thus erred in completely disallowing her claimed education credit of dollar_figure we con- continued year that the payment is made sec_1_25a-5 income_tax regs if a taxpay- er prepays qualified tuition for an academic period that begins during the first three months of the taxpayer’s next taxable_year the education tax_credit is al- lowed for the year the payment is made sec_25a sec_1_25a-5 income_tax regs as discussed in the text petitioner paid her tuition in when her loan was disbursed the prepayment rule thus has no relevance here clude that petitioner is entitled to an american opportunity_credit corresponding to the amount of tuition and qualified expenses that she paid during in light of the foregoing decision will be entered under rule although petitioner claimed an american opportunity_credit in the maxi- mum amount of dollar_figure it would appear that she is entitled to a credit of only dollar_figure that is dollar_figure plu sec_25 of the dollar_figure balance of the tuition and related charges that she paid we leave this for the parties to confirm in the rule_155_computations
